DETAILED ACTION
	This Office Action is responsive to the 05/03/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 03/25/2022 Final Rejection (“Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Response to Amendment
The Amendment has been entered. Support for the amendment is found in Figs. 4 and 6A.
Response to Arguments
Applicant has argued that Liao fails to anticipate the amended claim language.  See Remarks, page 7 regarding the added limitations of lithium metal in direct contact with the current collector and a LiPON layer in direct contact with the lithium metal. This argument has been fully considered and is persuasive, therefore, the rejection has been withdrawn. New grounds of rejection are asserted below in view of the amended claim language. 
Applicant’s arguments with respect to claims 1-5, 9, 12-13, and 16 have been considered (Remarks, pages 6-7) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 5, 6, 8, and 14 recite the limitation “polyDDA-X” which is not recited in parent claims 1, 4, or 13. For examination purposes, the “X” of “polyDDA-X” is interpreted to be one or more of TFSI, FSI, PF6, Cl, Br, and I. This interpretation is consistent with the definition provided by claim 2 and the instant specification at para. 37. 
Claim Rejections - 35 USC § 103
Claims 1, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050042515 A1 (Hwang ‘515) in view of US 20050089759 A1 (Hwang '759).
Regarding claim 1, Hwang ‘515 discloses an anode for a lithium metal battery (abstract), comprising: 
lithium metal (P42); 
a LiPON layer in direct contact with the lithium metal (P44, inorganic protective layer of LiPON between the protective layer and the lithium metal); 
a solid polymer layer directly on the LiPON layer opposite the current collector (P16-17, protective layer); and 
a porous separator laminated directly to the solid polymer layer opposite the LiPON layer (Fig. 1, P50, separator 4).  
Hwang ‘515 does not teach a current collector.
In the same field of endeavor, Hwang ‘759 teaches an analogous art of an anode for a lithium battery (abstract) with a LiPON protection layer (P24). Hwang ‘759 teaches the lithium metal anode is deposited on a substrate in order to inhibit dendrite formation (P12). Hwang ‘759 further teaches that the substrate may be a current collector (P17). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a current collector in direct contact with the lithium metal, with the expectation that such an addition would inhibit dendrite formation. 
Regarding claim 9, Hwang ‘515 discloses the inorganic protective layer (“LiPON layer”) has a thickness of 10 angstrom to 10,000 angstroms (1 micron) (P44). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 10, Hwang ‘515 discloses the protective layer (“solid polymer layer”) has a thickness of 0.1 to 50 microns (P41). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 12, Hwang ‘515 discloses a cathode (P9), and a liquid electrolyte (P50). Modified Hwang ‘515 does not explicitly disclose the feature that the lithium metal battery is configured to operate at a pressure of 20 PSI or less. The feature as claimed does not impart any specific, inherent structure and modified Hwang ‘515 teaches all of the structure set forth in the claim. Thus, the battery of modified Hwang ‘515 is considered to be inherently capable of meeting the feature as claimed. 
Additionally, it is noted that the courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Thus, so long as the prior art meets the structural limitations recited and/or implicitly implied and is capable of carrying out the functional features, the prior art will meet the claim.  

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050042515 A1 (Hwang ‘515) in view of US 20050089759 A1 (Hwang '759) as applied to at least claims 1, 4 above, and further in view of US 20170373304 A1 (Kim).
Regarding claim 2, modified Hwang ‘515 does not teach that the solid polymer layer is one or more linear polymers selected from polyDDA-X, wherein X is one or more of TFSI, FSI, PF6, Cl, Br, and I, PVB, PVA, PVP, PUA and PVDF, the one or more linear polymers mixed with an ion conducting filler.
In the same field of endeavor, Kim discloses an analogous art of a protective film for an anode of a lithium battery (abstract). Kim teaches that the protective film includes a liquid electrolyte, wherein the liquid electrolyte can contain an organic solvent, ionic liquid, a polymer ionic liquid, and a lithium salt. Kim further teaches that when the protective film contains a liquid electrolyte, an ion conductive path may be formed in the protective film and thus the anode has enhanced conductivity (P60-63). Kim teaches that the polymer ionic liquid can be polyDDA-TFSI (P84) and the polymeric ionic liquid can include a thermally stable ionic liquid and a lithium salt (P85). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add polyDDA-TFSI and an ion-conducting filler to the solid polymer layer of Hwang ‘515, with the expectation that such an addition would form an ion conductive path and increase the conductivity of the anode protective layer. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 3, Hwang ‘515 discloses a lithium salt (P35).
Regarding claim 4, Hwang ‘515 discloses the solid polymer layer comprises: a solid polymer matrix formed of a crosslinked polymer (P17). Hwang discloses an alkali metal salt (P17), but does not disclose an ion-conducting filler. 
In the same field of endeavor, Kim discloses an analogous art of a protective film for an anode of a lithium battery (abstract). Kim teaches that the protective film includes a liquid electrolyte, wherein the liquid electrolyte can contain an organic solvent, ionic liquid, a polymer ionic liquid, and a lithium salt. Kim further teaches that when the protective film contains a liquid electrolyte, an ion conductive path may be formed in the protective film and thus the anode has enhanced conductivity (P60-63). Kim teaches that the polymer ionic liquid can be polyDDA-TFSI (P84) and the polymeric ionic liquid can include a thermally stable ionic liquid and a lithium salt (P85). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add polyDDA-TFSI and an ionic liquid as an ion-conducting filler to the solid polymer layer of Hwang ‘515, with the expectation that such an addition would form an ion conductive path and increase the conductivity of the anode protective layer. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 5, Hwang ‘515 discloses crosslinked PEGDMA (P22).
Regarding claim 6, modified Hwang ‘515 teaches the ion-conducting filler is a linearly chained polyDDA-X, ionic liquid (Kim P84, P60-63), and a lithium salt (Hwang ‘515 P35).
Regarding claim 7, modified Hwang ‘515 teaches the ion conducting filler is an ionic liquid- containing electrolyte including an ionic liquid, a lithium salt and a solvent (Kim P60-63, Hwang ‘515 P35).
Regarding claim 8, modified Hwang ‘515 teaches the solid polymer matrix is a solidified polymer network comprising a crosslinked PEGDMA matrix (Hwang, P17, P22) mixed with a linearly chained polyDDA-X, ionic liquid (Kim P84, P60-63), and a lithium salt (Hwang ‘515 P35) as the ion conducting filler. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050042515 A1 (Hwang ‘515) in view of US 20050089759 A1 (Hwang '759) and US 20170373304 A1 (Kim)
Regarding claim 13, Hwang ‘515 discloses an anode for a lithium metal battery comprising: 
a LiPON layer in direct contact with the lithium metal (P44, inorganic protective layer of LiPON between the protective layer and the lithium metal); 
a solid polymer matrix directly on the LiPON layer opposite the current collector (P16-17, protective layer) wherein the solid polymer matrix is a solidified polymer network (P17, crosslinked polymer); and 
a porous separator laminated directly to the solid polymer layer opposite the LiPON layer (Fig. 1, P50, separator 4).  
Hwang ‘515 does not teach a current collector.
In the same field of endeavor, Hwang ‘759 teaches an analogous art of an anode for a lithium battery (abstract) with a LiPON protection layer (P24). Hwang ‘759 teaches the lithium metal anode is deposited on a substrate in order to inhibit dendrite formation (P12). Hwang ‘759 further teaches that the substrate may be a current collector (P17). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a current collector in direct contact with the lithium metal, with the expectation that such an addition would inhibit dendrite formation. 
Hwang ‘515 does not teach an ion conducting filler. 
In the same field of endeavor, Kim discloses an analogous art of a protective film for an anode of a lithium battery (abstract). Kim teaches that the protective film includes a liquid electrolyte, wherein the liquid electrolyte can contain an organic solvent, ionic liquid, a polymer ionic liquid, and a lithium salt. Kim further teaches that when the protective film contains a liquid electrolyte, an ion conductive path may be formed in the protective film and thus the anode has enhanced conductivity (P60-63). Kim teaches that the polymer ionic liquid can be polyDDA-TFSI (P84) and the polymeric ionic liquid can include a thermally stable ionic liquid and a lithium salt (P85). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add polyDDA-TFSI and an ionic liquid as an ion-conducting filler to the solid polymer layer of Hwang ‘515, with the expectation that such an addition would form an ion conductive path and increase the conductivity of the anode protective layer. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Modified Hwang ‘515 teaches a lithium metal layer between the current collector and the LiPON layer, therefore modified Hwang ‘515 does not explicitly teach the LiPON layer directly on the current collector. Given that Hwang ‘515 discloses an anode for use in a lithium battery, the lithium metal of Hwang ‘515 is necessarily dissociated during the operation of the battery as the lithium ions are transferred to the cathode. This interpretation is supported in Hwang ‘515 which discloses that lithium ions dissociate (P32). Thus an anode with the LiPON layer directly on the current collector has the same structure as the anode taught by modified Hwang ‘515, but presented in a discharged state. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to create the anode of modified Hwang ‘515 in a discharged state, with the LiPON layer directly on the current collector, as it would have been an obvious configuration to try, given that anodes can be created in either a charged or discharged state. The court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale E).
Regarding claim 14, modified Hwang ‘515 teaches crosslinked PEGDMA (Hwang ‘515 P22) and the ion conducting filler is an ionic liquid- containing electrolyte (Kim, P60-63).
Regarding claim 15, modified Hwang ‘515 teaches the crosslinked polymer is a crosslinked PEGDMA (Hwang ‘515 P22) and the ion conducting filler is a linearly chained polyDDA-X, an ionic liquid (Kim P84, P60-63), and a lithium salt (Hwang ‘515 P35).
Regarding claim 16, Hwang ‘515 discloses the inorganic protective layer (“LiPON layer”) has a thickness of 10 angstrom to 10,000 angstroms (1 micron) (P44). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 17, Hwang ‘515 discloses the protective layer (“solid polymer layer”) has a thickness of 0.1 to 50 microns (P41). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729